Citation Nr: 1213058	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  04-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for cold injury residuals of the right lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for cold injury residuals of the left lower extremity, currently evaluated as 20 percent disabling.

3.  Evaluation of for right knee degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and V.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985, and from July 1986 to August 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Cleveland, Ohio that denied evaluations in excess of 20 percent for each lower extremity affected by cold injury residuals.  Service connection for right knee degenerative joint disease was granted by RO rating decision in April 2005.  A 10 percent disability evaluation was established, effective from February 9, 2004.  The appellant appeals for a higher initial rating in this regard. 

The case was remanded by Board decision in September 2006 to schedule a hearing   The Veteran was afforded a hearing at the RO in December 2009.  The transcript is of record.

By rating decision in January 2011, a total rating based on unemployability due to service-connected disability was granted, effective from January 13, 2007.  

The appellant was afforded a hearing in February 2012 before the undersigned Veteran's Law Judge sitting at Cleveland, Ohio.  The transcript is of record.  During the hearing, the Veteran affirmatively withdrew all issues currently on appeal except for increased ratings for cold injury residuals of the right and left lower extremities, and an evaluation in excess of 10 percent for right knee arthritis.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that following the most recent supplemental statement of the case in March 2005, relative to increased ratings for bilateral lower extremity cold injury residuals, extensive private, VA and Social Security Administration clinical records dating from 2005 through January 2012 have been received in support of the claims.  This includes the results of VA examinations conducted in September 2008 and October 2010.  However, this evidence has not been considered in the adjudication of increased ratings for cold injury residuals of the right and left lower extremities.  Neither the Veteran nor her representative has waived consideration of this evidence by the agency of original jurisdiction.  Under the circumstances, the Board must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. § 19.38(b)(3), 20.1304(c) (2011).

Review of the record discloses that the Veteran receives VA podiatry outpatient treatment for cold injury residuals.  VA clinic notes dated in January 2012 were submitted in support of the claim.  The Board observes, however, that prior to such, the most recent VA outpatient clinical evidence through January 2011, indicating that almost a year of records are extant.  The Veteran testified in February 2012 that she continues to receive treatment in this regard, as well as for the right knee, that she had had X-rayed in the past six months.  As the record indicates that pertinent VA clinical data may be outstanding, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, VA records dating from February 2011 should be requested and associated with the claims folder.

The Veteran presented testimony on personal hearing in February 2012 to the effect that symptoms associated with service-connected cold injury residuals and right knee arthritis were getting worse.  She described chronic swelling and skin changes, as well as activity restrictions related to cold injury residuals.  The appellant also related that she had chronic right knee pain with a great deal of popping, instability to the extent that she sometimes lost her balance and almost fell at times, locking, limping, and substantial restriction of her activities of daily living, including walking.  In view of such, the Board is of the opinion that the appellant should be scheduled for current VA examinations to ascertain the status of bilateral lower extremity cold injury residuals and right knee arthritis.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from February 2011 to the present and associate with the claims folder.

2.  Following a reasonable time for receipt of the above, schedule the Veteran for examinations for cold injury residuals of the lower extremities and the right knee by appropriate clinicians.  The claims folder must be made available to the examiners in conjunction with the evaluations.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal, to include relevant VA, private and Social Security records dating back to 2005.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


